DETAILED ACTION
This action is responsive to the application No. 16/510,296 filed on July 12, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 with the associated claims filed on 11/15/2021 responding to the Office action mailed on 09/27/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 10, 11, 13-24, 26-30 and newly added claim 31.

5 10 15 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14, 15, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0123029) in view of Sonoda (US 2020/0091411).

Regarding Claim 10, Park (see, e.g., Figs. 1-9), teaches a5 10 15  method, comprising:
forming a bottom electrode layer 106 over a substrate 100 (see, e.g., Fig. 4);
forming a magnetic tunneling junction stack 120 over the bottom electrode layer 106 (see, e.g., Fig. 4);
forming a top electrode layer 130/114 over the magnetic tunneling junction stack 120, the top electrode layer 130/114 including a first top electrode layer 114 and a second top electrode layer 130 over the first top electrode layer 114, the first top electrode layer 114 and the second top electrode layer 130 having different metallic compositions (see, e.g., pars. 0031, 0035);
forming a patterned dielectric layer 135 over the top electrode layer 130/114 (see, e.g., Fig. 4);
etching the second top electrode layer 130 with the patterned dielectric layer 135 as an etching mask and the first top electrode layer 114 as an etching stop layer (see, e.g., par. 0035, Fig. 4);
114 and the magnetic tunneling junction stack 120 with the etched second top electrode layer 130 as a patterning mask (see, e.g., Fig. 5); and
etching the bottom electrode layer 106, thereby forming a bottom electrode 107. 
Park is silent with respect to the claim limitations that a thickness of the first top electrode layer is larger than 35% of a thickness of the magnetic tunneling junction stack and that a middle portion of the bottom electrode is wider than a top portion and a bottom portion of the bottom electrode.
However, these claim limitations are merely considered a change in the thickness of the first top electrode layer 114 and/or the magnetic tunneling junction stack 120, and the shape of the bottom electrode 107 in Park’s process, as evidenced by Sonoda (see, e.g., Fig. 3), who teaches a bottom electrode 52 wherein a middle portion of the bottom electrode 52 is wider than a top portion and a bottom portion of the bottom electrode 52.  The specific claimed thickness, and shape absent any criticality, are only considered to be an obvious modification of the thickness of the first top electrode layer and/or the magnetic tunneling junction stack and the shape of the bottom electrode layer in Park’s process, as the courts have held that changes in thickness, shape without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness, shape is nothing more than one among numerous thicknesses and shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See In re Dailey
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness and shape, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed thickness and shape in Park’s process.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness and shape or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness, shape or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 14, Park and Sonoda teach all aspects of claim 10.  Park (see, e.g., Figs. 1-9), teaches that5 10 15 30 the first top electrode layer 114 is thinner than the magnetic tunneling junction stack 120 (see, e.g., Fig. 4).  Park does not show that the second top electrode layer 130 is thicker than the magnetic tunneling junction stack 120.
However, this claim limitation is merely considered a change in the thickness of the second top electrode layer 130 and/or the magnetic tunneling junction stack 120 in Park’s process.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the second top electrode layer and/or the magnetic tunneling junction stack in Park’s process, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also the comments stated above in claim 10 regarding criticality of thicknesses which are considered repeated here.

Regarding Claim 15, Park and Sonoda teach all aspects of claim 10.  Park (see, e.g., Figs. 1-9), teaches that the first top electrode layer 114 includes TiN and the second top electrode layer 130 includes Ta (see, e.g., pars. 0031, 0035).4818-9487-0231 v.12

Regarding Claim 30, Park and Sonoda teach all aspects of claim 10.  Park does not teach that a thickness of the second top electrode layer 130 is larger than 110% of the thickness of the magnetic tunneling junction stack 120.
See also the comments stated above in claim 10 regarding criticality of thicknesses which are considered repeated here.

Regarding Claim 31, Park and Sonoda teach all aspects of claim 10.  Sonoda (see, e.g., Fig. 3), teaches that the bottom portion of the bottom electrode 52 is wider than the top portion of the bottom electrode 52.
See also the comments stated above in claim 10 regarding criticality of shapes which are considered repeated here.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0123029) in view of Sonoda (US 2020/0091411) and further in view of Wang (US 2009/0209050).

Regarding Claim 11, Park and Sonoda teach all aspects of claim 10.  Park does not show that after the etching of the second top electrode layer 130, trimming a width of the etched second top electrode layer 130.  
Wang (see, e.g., Figs. 8-9, 21A-21C), in similar MTJ processes to those of Park, on the other hand, teaches that after the etching of the second top electrode layer 36, trimming a width of the etched second top electrode layer 36 to reduce the size of the MTJ cells and satisfy the down-scaling of integrated circuits (see, e.g., par. 0032).
It would have been obvious to one of ordinary skill in the art at the time of filing to trim a width of the etched second top electrode layer after the etching of the second top electrode layer, in Park’s process, as taught by Wang, to reduce the size of the MTJ cells and satisfy the down-scaling of integrated circuits.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0123029) in view of Sonoda (US 2020/0091411) and further in view of Ying (US 2003/0219984).

Regarding Claim 13, Park and Sonoda teach all aspects of claim 10.  Park is silent with respect to the claim limitation that the etching of the second top electrode layer is controlled by detecting material compositions emitted from the first top electrode layer.
Ying, on the other hand, teaches that to determine the endpoint of the etch process, the etch reactor may use an endpoint detection system to monitor plasma emissions at a particular wavelength (e.g., at about 3736 Angstroms), laser interferometry, control of process time, and the like.  Specifically, during etching of the Ta 204, the endpoint detection system may monitor plasma emissions at a wavelength of about 3630 Angstroms to determine that the top electrode layer 204 has been removed in the regions 226 (see, e.g., pars. 0028, 0031).
It would have been obvious to one of ordinary skill in the art at the time of filing to control the etching of the second top electrode layer by detecting material compositions emitted from the first top electrode layer in Park’s process, as taught by Ying, to determine the endpoint of the etch process.

Regarding Claim 16, Park and Sonoda teach all aspects of claim 10.  Park is silent with respect to the claim limitation that during the etching of the second top electrode layer, an etching selectivity of the second top electrode layer over the first top electrode layer is larger than 10:1.  
Ying, on the other hand, teaches etching a second top electrode layer 204 with an etching selectivity of the second top electrode layer 204 over the first top electrode layer 206 that is about 50:1, thus, providing a good etch selectivity sufficient to provide an etch stop (see, e.g., Fig. 2C, par. 0030).
However, this claim limitation is merely considered a change in the etch selectivity of the second top electrode layer over the first top electrode layer in Park’s/Ying’s process.  The specific claimed etch selectivity ratio, absent any criticality, is only considered to be an obvious modification of the etch selectivity ratio in Park’s/Ying’s process, as the courts have held that changes in ratios without any criticality, are within the level of skill in the art.  According to the courts, a particular ratio is nothing more than one among numerous In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed etch selectivity, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed etch selectivity in Park’s/Ying’s process.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed etch selectivity or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in a claim, the applicant must show that the chosen ratio is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0123029) in view of Sonoda (US 2020/0091411) and further in view of Chen (US 2015/0069541).

Regarding Claim 17, Park and Sonoda teach all aspects of claim 10.  Park does not teach that the forming of the patterned dielectric layer includes forming polymer pillars in a polymer matrix during a polymer self-assembling process.  
Chen (see, e.g., Figs. 5A-5D), in similar MTJ processes to those of Park, on the other hand, teaches that the forming of the patterned dielectric layer includes forming polymer pillars in a polymer matrix during a polymer self-assembling process, thus, achieving a substantially uniform pattern of magnetic random access memory (MRAM) e.g., par. 0052).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Park’s process, the forming of the patterned dielectric layer including forming polymer pillars in a polymer matrix during a polymer self-assembling process, as taught by Chen, to achieve a substantially uniform pattern of magnetic random access memory (MRAM) cells with a minimum dimension below the lower resolution limit of some optical lithography techniques.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2017/0018704) in view of Jung (US 2014/0042567).

Regarding Claim 18, Chuang (see, e.g., Figs. 6-15), teaches a method of forming a magnetic random-access memory (MRAM), comprising:
providing a semiconductor substrate with a conductive feature 240 in the substrate (see, e.g., Fig. 6, par. 0017);
forming an opening 706 in the semiconductor substrate thereby exposing the conductive feature 240 (see, e.g., Fig. 7, par. 0042);
forming a bottom electrode layer 254’ in the opening 706 and over a top surface the semiconductor substrate, such that a lower portion of the bottom electrode layer 254’ is surrounded by the semiconductor substrate (see, e.g., Fig. 8, lower portion of electrode layer 254’ surrounded by portion 252 of substrate) and in physical contact with the conductive feature 240 (see, e.g., par. 0044);
258’ over the bottom electrode layer 254’, wherein the magnetic tunneling junction stack 258’ includes a lower ferromagnetic layer 274, a tunneling barrier layer 270 over the lower ferromagnetic layer 274, and an upper ferromagnetic layer 268 over the tunneling barrier layer 270 (see, e.g., Fig. 9, par. 0046);
forming a first top electrode layer 272 over the magnetic tunneling junction stack 258’ (see, e.g., Fig. 9, par. 0046);
forming a second top electrode layer 256 over the first top electrode layer 272, wherein the first and second top electrode layers 272/256 include different conductive material compositions (see, e.g., pars. 0018, 0022);
forming a mask layer 902 over the second top electrode layer 256 (see, e.g., Fig. 9, par. 0046);
patterning the mask layer 902 (see, e.g., Fig. 9);
etching the second top electrode layer 256, thereby transferring a pattern in the patterned mask layer 902 to the second top electrode layer 256 (see, e.g., Fig. 10);4818-9487-0231 v.13
etching the first top electrode layer 272 and the magnetic tunneling junction stack 258’ with the second top electrode layer 256 as an etching mask (see, e.g., Fig. 11); and
after the etching of the first top electrode layer 272 and the magnetic tunneling junction stack 258’, recessing a top surface of the bottom electrode layer 254’ (see, e.g., Fig. 13).

Jung (see, e.g., Figs. 2-22), in similar MTJ MRAM processes to those of Chuang, on the other hand, teaches:
trimming a width of the second top electrode layer 108 (see, e.g., Fig. 11); and
etching the first top electrode layer 107 and the magnetic tunneling junction stack 100a with the trimmed second top electrode layer 108” as an etching mask (see, e.g., Fig. 12).
By using multilayer etching masks comprising several materials arranged in a particular shape, including an oversized top electron TE 108’ and ultimately trimmed TE 108”, a better masking result for etching the MTJ stack can be obtained.  The final shape of the MTJ pillar stack is approximately the shape of the trimmed TE 108”.  The MTJ etching phase stops when the upper surface of BE layer 103 is fully exposed and the step structure is transferred into patterned MTJ 100' and trimmed TE 108'' (see, e.g., par. 0049).
It would have been obvious to one of ordinary skill in the art at the time of filing to trim a width of the second top electrode layer and etch the first top electrode layer and the magnetic tunneling junction stack with the trimmed second top electrode layer as an etching mask in Chuang’s process, as taught by Jung, to obtain a better masking result for etching the MTJ stack and a shape approximately that of the trimmed TE 108”.

Regarding Claim 19, Chuang and Jung teach all aspects of claim 18.  Chuang (see, e.g., Figs. 6-15), teaches that the second top electrode layer 256 is thicker than the first top electrode layer 272.  
See also the comments stated above in claim 10 regarding criticality of thicknesses which are considered repeated here.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2017/0018704) in view of Jung (US 2014/0042567) and further in view of Madras (US 2018/0287050).

Regarding Claim 20, Chuang and Jung teach all aspects of claim 18.  Chuang (see, e.g., Figs. 6-15), teaches forming the first top electrode layer 272 and the second top electrode layer 256 (see, e.g., pars. 0018, 0022, 0046).  Chuang is silent with respect to the claim limitations that the formation of the first and second top electrode layers includes performing a PVD process with a temperature above 300 degrees in Celsius.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
5 10 15 5 10 15 5 10 15 5 10 15 5 10 15 4TSMC REF: P20180537US00
Madras, on the other hand, teaches depositing high tensile stress top electrode layers by physical vapor deposition (see, e.g., par. 0044).
It would have been obvious to one of ordinary skill in the art at the time of filing to deposit the top electrode layers in Chuang’s process by PVD, as taught by Madras, to achieve top electrode metal layers with high tensile stress.
Madras is silent with respect to the claim limitation that the temperature is above 300 degrees in Celsius.
However, this claim limitation is merely considered a change in the PVD deposition temperature in Madras’ process.  The specific claimed temperature, absent any criticality, is only considered to be an obvious modification of the deposition temperature in Madras’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality of the claimed temperature, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed temperature in Madras’ process.
See also the comments stated above in claim 10 regarding criticality of thicknesses which are considered repeated here.

Claims 21-23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2017/0018704).

Regarding Claim 21, Chuang (see, e.g., Figs. 6-15), teaches a5 10 15  method, comprising:
forming a bottom conductive layer 254’ over a substrate 206, wherein the bottom conductive layer 254’ has a top surface wider than a bottom surface (see, e.g., Fig. 8);
forming a magnetic tunneling junction stack 258’ over the bottom conductive layer 254’, the magnetic tunneling junction stack 258’ has a first thickness (see, e.g., Fig. 9);
272’ over the magnetic tunneling junction stack 258’, the first top conductive layer 272’ having a second thickness that is smaller than the first thickness (see, e.g., Fig. 9, par. 0022);
forming a second top conductive layer 256’ over the first top conductive layer 272’, the second top conductive layer 256’ having a third thickness (see, e.g., Fig. 9, par. 0046);
etching the second top conductive layer 256’ with the first top conductive layer 272’ as an etching stop layer, thereby forming a second top electrode 256 (see, e.g., Fig. 11);
etching the first top conductive layer 272’, thereby forming a first top electrode 272 (see, e.g., Fig. 11);
etching the magnetic tunneling junction stack 258’, thereby forming a magnetic tunneling junction 258 (see, e.g., Fig. 11); and
etching the bottom conductive layer 254’, thereby forming a bottom electrode 254, wherein the bottom electrode 254 has a bottom surface wider than a top surface (see, e.g., Fig. 13).
Chuang does not show that the third thickness is larger than the first thickness, wherein the second thickness is larger than 35% of the first thickness, and the third thickness is larger than 110% of the first thickness.
However, this claim limitation is merely considered a change in the thicknesses of the first top conductive layer 272’, second top conductive layer 256’ and/or the magnetic tunneling junction stack 258’ in Chuang’s process.  The specific claimed thicknesses,  process, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also the comments stated above in claim 10 regarding criticality of thicknesses which are considered repeated here.

Regarding Claim 22, Chuang teaches all aspects of claim 21.  Chuang (see, e.g., Figs. 6-15), teaches that the first and second conductive layers 272’/256’ include different conductive material compositions (see, e.g., pars. 0022, 0046).

4818-9487-0231 v.14Regarding Claim 23, Chuang teaches all aspects of claim 22.  Chuang (see, e.g., Figs. 6-15), teaches that the first top conductive layer 272’ is a titanium-containing layer and the second top conductive layer 256’ is a tantalum-containing layer (see, e.g., pars. 0022, 0046).

Regarding Claim 26, Chuang teaches all aspects of claim 21.  Chuang (see, e.g., Figs. 6-15), teaches that the etching of the bottom conductive layer 254’ includes recessing a top surface of the bottom conductive layer 254’, thereby forming a central portion of the bottom electrode 254 (i.e., middle potion of patterned layer 254’, see, e.g., 254 (i.e., side potions of patterned layer 254’, see, e.g., Fig. 13).

Regarding Claim 27, Chuang teaches all aspects of claim 21.  Chuang (see, e.g., Figs. 6-15), teaches that the forming of the bottom conductive layer 254’ includes:
patterning the substrate 206, thereby forming an opening 706 exposing a conductive feature 240 in the substrate 206 (see, e.g., Fig. 7); and
depositing a conductive material in the opening 706 and over the substrate 206, thereby forming the bottom conductive layer 254’, wherein the bottom conducive layer 254’ is in physical contact with the conductive feature 240 (see, e.g., Fig. 8).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2017/0018704) in view of Stojakovic (US 2005/0051820).

Regarding Claim 24, Chuang teaches all aspects of claim 22.  Chuang is silent with respect to the claim limitation that that the first top conductive layer 272’ further includes two sub-layers of different conductive material compositions.
Stojakovic (see, e.g., Fig. 4), on the other hand, teaches using a first top conductive layer including two sub-layers 64/66 of different conductive material compositions to greatly improve process reliability and repeatability while addressing fencing problems, which may in turn provide higher yield (see, e.g., par. 0037)
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Chuang’s process a top conductive layer including two sub-layers of different .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2017/0018704) in view of Chen (US 2015/0069541).

Regarding Claim 28, Chuang teaches all aspects of claim 21.  Chuang (see, e.g., Figs. 6-15), teaches that the etching of the second top conductive layer 256’ includes:
forming a patterned dielectric layer 902 over the second top conductive layer 256’; and4818-9487-0231 v.15
transferring a pattern in the patterned dielectric layer 902 to the second top conductive layer 256’ (see, e.g., Figs. 10-11).
Chuang does not teach that the forming of the patterned dielectric layer includes forming polymer pillars in a polymer matrix during a polymer self-assembling process.
Chen (see, e.g., Figs. 5A-5D), in similar MTJ processes to those of Chuang, on the other hand, teaches that the forming of the patterned dielectric layer includes forming polymer pillars in a polymer matrix during a polymer self-assembling process, thus, achieving a substantially uniform pattern of magnetic random access memory (MRAM) cells with a minimum dimension below the lower resolution limit of some optical lithography techniques (see, e.g., par. 0052).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Chuang’s process, the forming of the patterned dielectric layer including forming polymer pillars in a polymer matrix during a polymer self-assembling process, as taught by Chen, to achieve a substantially uniform pattern of magnetic random access .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2017/0018704) in view of Chen (US 2015/0069541) and further in view of Ying (US 2003/0219984).

Regarding Claim 29, Chuang and Chen teach all aspects of claim 28.  Chuang (see, e.g., Figs. 6-15), teaches that the transferring of the pattern in the patterned dielectric layer 902 includes applying an etchant to the second top conductive layer 256’, wherein the etchant has an etching selectivity of the second top conductive layer 256’ over the first top conductive layer 272’ (see, e.g., par. 0048, Fig. 11).
Chuang is silent with respect to the claim limitation that the etchant has an etching selectivity that is larger than 10:1.  
Ying, on the other hand, teaches etching a second top electrode layer 204 with an etching selectivity of the second top electrode layer 204 over the first top electrode layer 206 that is about 50:1, thus, providing a good etch selectivity sufficient to provide an etch stop (see, e.g., Fig. 2C, par. 0030).
However, this claim limitation is merely considered a change in the etch selectivity of the second top electrode layer over the first top electrode layer in Chuang’s/Chen’s process.  The specific claimed etch selectivity ratio, absent any criticality, is only considered to be an obvious modification of the etch selectivity ratio in Chuang’s/Chen’s process, as the courts have held that changes in ratios without any criticality, are within the level of skill in the art.  According to the courts, a particular ratio is nothing more than one among numerous ratios that a person having ordinary skill in the art will find obvious In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed etch selectivity, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed etch selectivity in Chuang’s/Chen’s process.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed etch selectivity or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in a claim, the applicant must show that the chosen ratio is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments filed on 11/15/2021 with respect to the rejections of claims 10, 18, and 21 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

/Nelson Garces/
Primary Examiner, Art Unit 2814